DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-5, 7-11, 14, 17-18, 38, 42-43, and 46 are pending in the application. Claim 46 is new. Claim 38 remains withdrawn. Claims 1-2, 4-5, 7-11, 14, 17-18, 42-43, and 46 are being examined in this office action.
Drawings
The examiner acknowledges receipt of the color drawings on 10/24/17, petition for color drawings and granting of the petition on 12/29/20. 

Claim Interpretation
Claim 42 contains the transitional language “consisting essentially of”. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising” with the following caveats that are further discussed below. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03. The instant specification does not define the term “consisting essentially of” in a manner that would allow one skilled in the art to determine what basic and novel characteristics are being materially affected. The specification of the instant application teaches that the compositions claimed are useful for/have activity for increasing growth, density and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7, 8-9, 10-11, 14, 17-18, 42-43 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear to the examiner if applicant’s oils are to be selected from the group of neem oil, canola oil, etc. or if now as the claim is written the oil consists of all the oils listed, which if this is the case means that the recitation of and combinations thereof is redundant because if the oil consists of all the oils listed as the claim is currently written then it is already/and must necessarily be a combination thereof. However, the selected from the group consisting of neem oil, canola oil…and combinations thereof, and/or glycerol. The examiner suggests that applicant’s use the “Selected from the group consisting of” language in the claim as this would overcome the above rejection. 
Claim 4 is indefinite because in applicant’s amendments they have deleted the period at the end of the claim and now it is unclear whether or not the claim is complete as it is currently written.
Claim 5 is indefinite because it is unclear to the examiner if applicant’s oils are to be selected from the group of neem oil, canola oil, etc. or if now as the claim is written the oil consists of all the oils listed, which if this is the case means that the recitation of and combinations thereof is redundant because if the oil consists of all the oils listed as the claim is currently written then it is already/and must necessarily be a combination thereof. However, the examiner believes this was a typo by applicants because reading the specification and examples leads one of ordinary skill in the art to interpret that any of the claimed oils listed could be used. Thus, the examiner is interpreting these claim limitations to read like a Markush group in that the one or more plant oils is selected from the group consisting of neem oil, canola oil…and combinations thereof, and/or glycerol. The examiner suggests that applicant’s use the “Selected from the group consisting of” language in the claim as this would overcome the above rejection. 
Claim 14 is indefinite because it now depends from claim 5 which only recites a reduced label rate and as such it is unclear what applicants are referring to with “the reduced label amount” in claim 14 because there is no reduced label amount disclosed in claim 5 from which claim 14 depends. Thus, there is a lack of antecedent basis for this limitation in the claims as 
Claim 42 is indefinite because it is unclear to the examiner if applicant’s oils are to be selected from the group of neem oil, canola oil, etc. or if now as the claim is written the oil consists of all the oils listed, which if this is the case means that the recitation of and combinations thereof is redundant because if the oil consists of all the oils listed as the claim is currently written then it is already/and must necessarily be a combination thereof. However, the examiner believes this was a typo by applicants because reading the specification and examples leads one of ordinary skill in the art to interpret that any of the claimed oils listed could be used. Thus, the examiner is interpreting these claim limitations to read like a Markush group in that the one or more plant oils is selected from the group consisting of neem oil, canola oil…and combinations thereof, and/or glycerol. The examiner suggests that applicant’s use the “Selected from the group consisting of” language in the claim as this would overcome the above rejection. 
Claim 42 is also indefinite because it recites wherein the composition comprises from 30 to 90% of one or more pigments or paints. However, it further requires the composition to comprise from 40-60% of one of more plant oils and from 0% to about 25% of a surfactant. However, if the composition requires 40-60% of one or more plant oils then the most pigment that could ever be present if there is 0% surfactant is 60% not 90% as is instantly claimed as this would lead to compositions which comprise 130% which is more than 100% which is impossible as a whole composition cannot comprise more than 100%. Thus, it is unclear to the examiner if applicant’s if applicant’s actually intended the high end point of the pigment to be about 90 vol% and the oil should actually be from 10 to about 60% or if applicant’s actually intended for the pigment to have an high end point of about 60% or 50% which allows for some addition of surfactant and oil into the formulation? Thus, it is unclear to the examiner what 
	Claims 2, 7-11, 17-18, 43, and 46 are also rejected because they depend from the rejected claims above and do not resolve the indefinite issues discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 7, 8-9, 10-11, 17-18, 42-43, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton et al. (US20060293188) and further in view of and further in view of Texas A&M (https://oaktrust.library.tamu.edu/bitstream/handle/1969.1/86885/pdf_1192.pdf?sequence=1&isAllowed=y), Penn St. Extension (https://extension.psu.edu/adjuvants-for-enhancing-herbicide-performance, 1999).
Applicant’s claim:
--  A composition comprising:
a biorational treatment concentrate containing about [[40] 10 to about [[95]] 60 vol% of one or more plant oils consisting of neem oil, canola oil, corn oil, peanut oil, soybean oil, and combinations 
a carrier, wherein the composition is formulated with an effective treatment amount of the biorational treatment concentrate to increase growth, density and/or quality in a target crop free of dollar spot, at a level at least as high as a composition and with reduced phytotoxicity side effects to the target crop as compared to said petroleum-based composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-2, 7, 9-10, Norton teaches compositions which can comprise oils, copper pthalocyanine (applicant’s preferred/instantly claimed pigment) and water, and wherein the amount of pigment is from 0.5-95% which reads on the instantly claimed range of 30-90% in applicant’s concentrate, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% and optionally water which reads on applicant’s carrier which is used for dilution and wherein the concentrates can be free of fungicides or can contain additional active agents, e.g. fungicides (See entire document; [0006]; [0018-0021]; [0022, in some embodiments the compositions are free of one or more other fungicides, which also means that in some embodiments one can have one or more other fungicides in the composition]; [0023-0027]; [0028]; [0030]). Norton further teaches wherein this composition can be used on turf/grass which reads on claim 7 (however again the examiner notes that this does not further limit the composition merely the intended use of the composition which is not being given patentable weight) (see [0030]). Norton further teaches wherein the surfactant can be a natural surfactant, e.g. non-synthetic/non-petroleum based, specifically lignosulfonic acid salts (See [0028]). 
Regarding claims 2 and 11, Norton teaches wherein their composition preferably comprises surfactant but is not required/necessary and as such this reads on the claimed amount of 0-25% surfactant. Norton also further teaches that when surfactants are present they are part of the remainder of the formulation that includes all of the carrier/oil, diluents, any other adjuvants, etc. which are present in amounts of from 5% to 99.5% and they further teach that when the spraying vehicle is water the use of at least one surfactant is generally required because the active ingredients are not water soluble (See [0024]; [0023]; [0028]; [0006]). Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of surfactant when the spraying vehicle is water to the instantly claimed 0.1-50% of surfactant because In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 42, Norton teaches concentrate compositions which can comprise oils, and copper pthalocyanine (applicant’s preferred/instantly claimed pigment), and which need not contain water/diluent, wherein the amount of pigment is from 0.5-95% which reads on the instantly claimed range of 30-90%, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% (See entire document; [0006]; [0018-0021]; [0022, in some embodiments the compositions are free of one or more other fungicides, which also means that in some embodiments one can have one or more other fungicides in the composition]; [0023-0027]; [0028]; [0030]). Norton specifically teaches that formulations do not have to contain a surfactant as they do envision formulations which are only pigment and carrier and/or pigment and water, and they specifically teach wherein the carrier can be an oil solvent which reads on the claimed oil and need not be only water (See [0023-0025]).
	Regarding claim 5, Norton teaches compositions which can comprise oils, copper pthalocyanine (applicant’s preferred/instantly claimed pigment) and water, and wherein the amount of pigment is from 0.5-95% which reads on the instantly claimed range of 30-90% in applicant’s concentrate, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% and optionally water which reads on applicant’s carrier which is used for dilution and wherein the concentrates can be free of fungicides or can contain additional active agents, e.g. fungicides (See entire document; 
Regarding claims 17-18, Norton teaches wherein the fungicides that can be included (or excluded depending on the desired embodiment) include chlorothalonil, and propiconazole as they state these fungicides can be excluded but that also means that in some embodiments it can be included because only in one embodiment are they actually excluded, thus they are also envisioned to not be excluded from the first embodiment named in paragraph 22 which only excludes i) and ii), thus Norton expressly envisions some compositions which do not exclude the instantly claimed fungicides ([0029]; [0022]). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). 
 Regarding claim 43, applicant’s claim the composition of claim 5, the fungal growth is dollar spot. However, claim 43 is directed to a composition and the intended use of the composition e.g. to control dollar spot does not actually limit the structure of the composition Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-2, 4-5, 7, 8-9, 10-11, 17-18, 42, 43 and 46, Norton does not teach wherein the oil is specifically one of applicant’s claimed oils more specifically methylated canola oil. However, these deficiencies in Norton are addressed by Texas A&M and Penn St. Extension.
Texas A&M teaches that oils including both petroleum based oils and plant oils are known in the art to useful against plant pathogens and can be used to smother fungal growth and reduce spore germination so these oils would be expected to work in tandem/at least additive results with known anti-fungal agents to control fungi which affect the plants/crops that are treated with the oils. Texas A&M further teaches that plant oils can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil 

Penn St. Extension vegetable oil concentrates, specifically methylated seed oils which include canola oil, makes these oils comparable in performance to traditional petroleum based oils (See pg. 1 overview, vegetable oil concentrate section; pg. 5, last paragraph of oils section which again discussed methylated seeds oils which include canola oil as per the first pg. description). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the claimed compositions when looking to Norton because Norton teaches forming applicant’s composition but instead with oils in general, which would include petroleum based oils. However, it would have been obvious to use the claimed plant oils, specifically canola oil/methylated canola oil because Texas A&M teaches that plant oils including neem oil, canola oil, soybean oil, etc. can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms. More specifically Penn St. Extension teaches that esterifying vegetable/plant oils, including seed oils and the specifically claimed canola oil/methylated canola oil (e.g. methylating the oils) makes these oils comparable 
	It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of pigment, oil and carrier necessary for the formulation in order to develop the instantly claimed oil and pigment formulation when looking to the prior art because Norton teaches overlapping amounts/ratios of the oil component, the same pigment in overlapping amounts, and the same carrier, e.g. water, and it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art to substitute the oil of Norton for the instantly claimed plant oils, specifically canola oil instantly claimed because Texas A&M and Penn St. Extension together teach that plant oils, and explicitly mention canola oil, are useful as agricultural adjuvants and work in the same manner as petroleum based oils, and as such are interchangeable because they both enhance the penetration of pesticides into plants and Penn St. Extension teach that esterifying seed oils, which include canola oil (e.g. methylating the oils), makes these oils comparable in performance to traditional petroleum based oils (See last paragraph of oils section; see pg. 1 overview, wherein seed oils comprise canola oil and methylation improves performance qualities).
Regarding applicant’s newly added limitations that the composition is formulated with an effective treatment amount of the biorational concentrate (e.g. oil and pigment) to increase growth, density and/or quality in a target crop at a level at least as high as a petroleum-based composition and with reduced phytotoxicity side effects when compared to petroleum based compositions, as Norton teaches applying their compositions to target crops including turf grass to improve the quality of the grass which is the same intended use as the instantly claimed compositions and Norton’s compositions comprise the same ingredients in overlapping amounts. Thus, it is obvious that the compositions of Norton are present in amounts effective to .
Claims 1-2, 4-5, 7-11, 14, 17-18, 42-43, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fefer et al. (US20140256556 (with priority to 06/13/2011)), and further in view of Texas A&M (https://oaktrust.library.tamu.edu/bitstream/handle/1969.1/86885/pdf_1192.pdf?sequence=1&isAllowed=y), Penn St. Extension (https://extension.psu.edu/adjuvants-for-enhancing-herbicide-performance,1999).
Applicant’s claims are as discussed above. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-2, 5, 7-11, 14, 17-18, 42, 43, 46, Fefer teaches a composition comprising oil, chlorinated copper phthalocyanine pigment and a carrier, specifically water and/or oil, wherein the copper phthalocyanine pigment can be dispersed in the oil or in the water phase, and wherein the composition can further comprise a surfactant/emulsifier or no surfactants or emulsifiers as the specification does not say they are required and merely states, “the combinations can further include (emphasis added) one or more emulsifiers…one or more silicon surfactants” (See [0014]; Claims 1 and 52 (do not require a surfactant which are added in claims 32 and 77, respectively); [0048, can further include an emulsifier]; [0055, can some implementations the combination include both oil, emulsifier, and water]; [0316-0319, in some implementattions the combination further includes one (or more) emulsifiers]) in amounts/ratios of oil to emulsifier of about 10:1 to 500:1 (see [0044]) which reads on the instantly claimed amounts of 0% to about 25 vol% surfactant, and wherein the ratio of oil to pigment is from about 1:5 to 100:1 ([0058]) which reads on the claimed percentages of 30-90% of pigments and the claimed 10 to about 60% of oil, and Fefer further teaches wherein the composition can comprise synthetic active agents if desired, specifically fungicides, more specifically propiconazole (which is an SBI, demethylation inhibitor), etc. in amounts which are reduced label rates, wherein the reduced label rate is 0.01 parts per weight of the composition, and/or in ratios with the oil of oil to fungicide of 10000:1 which reads on the instantly claimed up to 75% less than the labeled rate as is claimed in instant claims 5, 14, 17-18 and Fefer further teaches wherein the composition when two or more fungicidal agents are combined the effects can be greater than additive, e.g. synergistic which would allow for lower amounts of fungicide to be used because if the effects are additive it will take less of the conventional/synthetic fungicide in the synergistic combination to achieve the effect of the synthetic fungicide when used alone (Fefer: see entire document; [0003-0010]; [0012-0016]; [0314, concentrates in absence of water for dilution]; [0356, concentrates in absence of water for dilution]; [0046, propioconazole]; [0137-0138, DMI fungicides include propioconazole, etc.];  [0037, synergistic effect]; [0055, synergistically effective];  [0123, synergistic response]; [0247, oil based pigment dispersion, does not state emulsifier/surfactant required]; [0058, ratio of oil to pigment is 1:5 to 100:1]; [0334, ratio of oil to pigment, 1:5 to 100:1]; [0123-0124]; claims; [0336]; [0344];  etc.). 
Regarding claims 1-2, 5, 11, Fefer further teaches wherein the emulsifier can be a natural emulsifier/surfactants/non-petroleum based surfactant/emulsifier, e.g. alkylated polysaccharides which read on the instantly disclosed alkyl sugar natural surfactants (See [0048]; [0055]; [0228]; [0231]; claim 35). 
 instant claims 7, 10 (see Claim 38, 81; [0050]; [0055]; [0250-0254]; [0353]; [0348]).
	Regarding claims 1, 5, 43, though it is merely the directed to further limiting applicant’s intended use and does not further limit the actual structure of the composition and as such is not being afforded patentable weight by the examiner, Fefer also teaches wherein their compositions comprising oil, pigment in the claimed amounts and water and the same fungicides instantly claimed can be used to control/prevent dollar spot and as such contain an effective treatment amount of the oil and pigment to increase growth or density or quality in target crop (See [0011]; [0013];  Claims; [0015-0017]; [0131]; [0245]).
Regarding claim 42, Fefer teaches a concentrate composition which comprises oil, chlorinated copper phthalocyanine pigment, and if desired emulsifiers and surfactants, because Fefer teaches that their compositions can be formulated with or without emulsifiers and surfactants in amounts/ratios of oil to emulsifier, which reads on the instantly claimed surfactant, of about 5:1 to 500:1 (see [0118]) which reads on the instantly claimed amounts of 0 to about 25 vol% surfactant, and wherein the ratio of oil to pigment is from about 1:5 to 100:1 which reads on the claimed percentages of 30-90% of pigments and/or paints and the claimed 10 to about 60% of oils, and since these are the same amounts and ratios which are instantly claimed it would have been obvious that the formulations of Fefer would also treat adverse conditions in target crops or stimulate the target crop. 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-2, 4-5, 7-11, 14, 17-18, 42-43, and 46, Fefer does not teach wherein the oil is a plant oil, specifically canola oil. However, this deficiency in Fefer is addressed by Texas A&M. 
Texas A&M teaches that oils including both petroleum based oils and plant oils are known in the art to useful against plant pathogens and can be used to smother fungal growth and reduce spore germination so these oils would be expected to work in tandem/at least additive results with known anti-fungal agents to control fungi which affect the plants/crops that are treated with the oils. Texas A&M further teaches that plant oils can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms (See Texas A&M: pg. 4 left col, pg. 3, right col., lines 1-4; pg. 2, plant oils section and mode of action of oils section).
	Regarding claims 1, 4-5, 7-8, 42, 46, Fefer also does not teach wherein the plant oil is canola oil, specifically methylated canola oil. However, this deficiency in Fefer is addressed by Penn St. Extension. Penn St. Extension vegetable oil concentrates, specifically methylated seed oils which include canola oil, makes these oils comparable in performance to traditional petroleum based oils (See pg. 1 overview, vegetable oil concentrate section; pg. 5, last paragraph of oils section which again discussed methylated seeds oils which include canola oil as per the first pg description). 
Regarding the no surfactant limitation in claim 8, Fefer prefers an emulsifier, but repeatedly states throughout the document that various embodiments can contain an emulsifier Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  Thus, it would have been obvious to one of ordinary skill in the art to formulate this as a more biologically friendly option by substituting the isoparaffin oil of ‘Fefer for the methylated vegetable oils, specifically methylated canola oil, that is instantly claimed because Texas A&M teaches that plant oils are known alternatives for petroleum based oils because both oils are known to provide the same properties to the compositions to which they are added, and Texas A&M further teaches wherein the oils themselves can function as surfactants, which would make additional surfactants optional which limits the amounts of additives that need to be added to the composition, additionally Penn St. Extension teaches that by methylating the seed oils (which include canola) the seeds oils are then comparable to the petroleum based oils in performance and as such are be interchangeable for these petroleum oils) in order to make the concentrate more biologically/environmentally friendly as plant oils, such as canola oil, are easily renewed.
Regarding applicant’s newly added limitations that the composition is formulated with an effective treatment amount of the biorational concentrate (e.g. oil and pigment) to increase growth, density and/or quality in a target crop at a level at least as high as a petroleum-based composition and with reduced phytotoxicity side effects when compared to petroleum based compositions, as Fefer teaches applying their compositions to target crops including turf grass in concentrations which overlap those instantly disclosed (See for example [0351] which 
Regarding applicant’s claims that they are able to use lower rates of fungicides than the labelled rate as claimed in claims 5 and 14. Texas A&M teaches that both types of oils (petroleum based and plant based oils) are known to improve efficiency of pesticides and pesticides broadly include fungicides. Thus, this teaching reads on applicant’s claims to a reduced label rate of fungicide that is claimed in claims because if the efficiency of the pesticide is increased then you can use less pesticide to achieve the same results as when used alone, which reads on the up to 75% less than the labelled rate because using even 1% less than the labelled rate reads on the instant claims 5 and 14. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to form the claimed compositions when looking to Fefer because Fefer teaches forming applicant’s composition but instead with isoparaffin, a petroleum based oil. However, it would have been obvious to switch out the petroleum based oils for vegetable based oils, specifically canola oil/methylated canola oil because Texas A&M teaches that plant oils including neem oil, canola oil, soybean oil, etc. can be used with organic production and that oils in general, e.g. both plant and petroleum 
It would have been obvious to one of ordinary skill in the art to form the claimed biorational concentrates when looking to Fefer because Fefer teaches forming applicant’s composition but instead with isoparaffin, a petroleum based oil. However, it would have been obvious to switch out the petroleum based oils for the claimed plant oils, specifically canola oil and/or methylated canola oil because Texas A&M teaches that plant oils including neem oil, canola oil, soybean oil, etc. can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms and Penn St. Extension teaches that esterifying vegetable oils, including seed oils and the specifically claimed canola oil/methylated canola oil (e.g. methylating the oils) makes these oils comparable in performance to traditional petroleum based oils (See last paragraph of oils section; first page, vegetable oils). Thus, it would be obvious to replace the paraffinic petroleum based oil of Fefer with the claimed canola oil and methylated canola oil because Texas A&M and Penn St. Extension both teach that petroleum based oils and canola 
	It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of pigment, oil and carrier necessary for the formulation in order to develop the instantly claimed oil and pigment formulation when looking to the prior art because Fefer teaches overlapping amounts/ratios of the oil component, the same pigment in overlapping amounts, and the same carrier, e.g. water, and it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art to substitute the petroleum-based oil of Fefer for the plant/vegetable oil, specifically canola oil instantly claimed because Texas A&M and Penn St. Extension together teach that plant oils, and explicitly mention canola oil, are useful as agricultural adjuvants and work in the same manner as petroleum based oils, and as such are interchangeable because they both enhance the penetration of pesticides into plants and Penn St. Extension teach that esterifying seed oils, which include canola oil (e.g. methylating the oils), makes these oils comparable in performance 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s argument/remarks and amendments filed 12/22/20, have been entered and fully considered. Applicant’s amendments to the claims have overcome the 112 (b)/2nd rejection in the previous office action and these rejections have been withdrawn by the examiner. However, applicant’s amendments have prompted new grounds of rejection under 112 (b)/2nd which are presented herein.
Applicant’s amendments of the ranges of pigment from the previously claimed 3 to 50 vol% to the now claims 30 to 90 vol% and the newly claimed range of oil which is 10 to 60 from the previously claimed 40-95 vol% has prompted the new grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the new grounds of rejection are addressed herein. 
Specifically, applicants first argue that the term “consisting essentially of” is not unclear and that one of ordinary skill in the art would know that petroleum-based ingredients to their biorational concentrate would materially change the characteristics of the invention in several aspects. The examiner respectfully points out that the consisting essentially of was not deemed 

Regarding the 103 rejection, applicant’s first argue that the prior art ‘416 (which is no longer being used but is similar to the new prior art Fefer in that the oil used in the formulation is an isoparaffinic oil) relies on paraffinic oil which inherently enhances fungicidal properties in any formulation and that Texas A&M is directed to a survey of oils that can be used as pesticides and that fungicides cannot be used to treat insects and insecticides cannot be used to treat fungi. The examiner respectfully points out that applicants are making these arguments/assertions with no evidence to back up these claims because on pg. 2 of Texas A&M in the mode of action of oils section, it expressly states, “Regardless of the source or type, all oil-based products (emphasis added) have a similar mode of action…When used against plant pathogens, oils may smother fungal growth and reduce spore germination on treated surfaces. 

Applicants then argue that substitution of the plant oil for the paraffinic oil would not have been obvious because the oils have different chemical compositions and therefore interact with the plant biomass in different ways. The examiner then brings in an evidence that they say that mineral oil isn’t even properly considered an oil. The examiner respectfully disagrees as multiple references, in the rejection above show that it was known in the art to use petroleum based oils and plant based oils interchangeably because both were known to be useful against plant 

Applicants have continually argued that the substitution is not obvious, but the prior art states that it is and applicants have provided no actual evidence that this is not an obvious substitution. Applicant’s then argue that chemical arts are unpredictable and that one of ordinary skill in the art would not without undue experimentation substitute plant oils for paraffinic oils. The examiner respectfully disagrees because the prior art disclosed above teaches otherwise. 

Applicant’s then argue that plant oils are not fungicidal and that the examiner asserted they were, the examiner cannot find where this was asserted in the office action. However, if it was asserted this was a misstatement by the examiner as Texas A&M’s express teachings from the office action state “Regardless of the source or type, all oil-based products (emphasis added) have a similar mode of action…When used against plant pathogens, oils may smother fungal growth and reduce spore germination on treated surfaces.” Texas A&M does not teach that the oils are fungicidal but instead that the oils can smother fungal growth and reduce spore germination, and they further state that they are mostly fungistatic, stopping fungal growth rather than killing the pathogens. Thus, if the examiner mistakenly said fungicidal she apologizes but meant fungistatic as is taught by the section cited in Texas A&M above which was cited in the 103 rejection of the office action and the examiner can find no mention of oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces (emphasis added) (See Texas A&M: pg. 4 left col, pg. 3, right col., lines 1-4; pg. 2, plant oils section and mode of action of oils section). Applicants then argue that canola oil is only an insecticide and would not function as taught by Texas A&M to enhance pesticides in general. However, applicants have provided no evidence to support their assertion that the plant oils do not function as surfactants themselves and improve plant coverage with the pesticides and penetration of the pesticides into leaf surfaces. Applicant’s also have not provided evidence for their assertion that canola oil/plant oils would not function to smother fungal growth and reduce spore germination, e.g. work as a fungistatic agent as is also taught by Texas A&M. As such, because applicant’s have provided no evidence to support their assertion that teachings of Texas A&M are incorrect (e.g. they cite Wojdyla in their response and Wojdyla reports that the plant oils exhibited activity against powdery mildew which is contrary to their arguments in their response (see Tables 2-4 and results section in Wojdyla) and Penn St. Extension presented above still render obvious the composition of the instant claims in the absence of evidence to the contrary. Especially since Texas A&M and Penn St. Extension teach that vegetable oils, and specifically teach canola oil examples, e.g. methylated canola oils/esterified vegetable oils, are used commonly as oil adjuvants in agriculture because the oils provide enhanced penetration of systemic pesticides into plants and insects, increased application efficiency of pesticides, etc. wherein the pesticide penetrates the plant more effectively which therefore allows for smaller amounts of pesticide to be used, e.g. the oils improve the efficacy and allow for less than normal amounts to be used to 

Applicants then argue that they are solving the problem of providing a composition formulated to increase, growth, density, and/or quality in a target crop which is a newly added limitation. However, applicant’s claims are to a composition not a method of increasing the growth, density and/or quality in a target crop. Thus, this is merely the intended use of the formulation and is not being afforded patentable weight as these limitations do not structurally affect the composition itself which is rendered obvious from the combination of the references discussed above. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).” Especially since the combination of the prior art teaches compositions which comprise the same/overlapping amounts of oil, pigment and carrier in a composition intended to be applied to the same species of plants instantly claimed, e.g. turf grass and one of ordinary skill in the art has motivation to substitute the paraffinic oil of Fefer or Norton for the plant oils, specifically canola oil and methylated canola oil taught by Texas A&M and Penn St. Extension because these oils were known to function.

Applicant’s then argue that the plant based oils have less phytotoxicity than the petroleum based oils of ‘416 and these arguments are also relevant to the new prior art Fefer and Norton. In response to applicant's argument that the prior art does not recognize that plant oils are less phytotoxic than petroleum based oils, the fact that applicant has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, specifically the prior art Texas A&M and Penn St. both provide motivation to exchange the paraffinic oils of the newly cited Fefer and Norton for the plant oils, specifically canola oil and methylated canola oil instantly claimed as is discussed above. Because both Texas A&M and Penn St. Extension teach that petroleum based oils and plant oils are interchangeable and that they perform the same functions when mixed with agricultural actives, e.g. they teach that oils are known in the art to function as surfactants and improve the efficacy/efficiency of pesticides (Texas A&M) but that there are distinct advantages to using plant oils, e.g. they are biodegradable and safer for use and are readily renewable. Thus, just because the applicants have found another benefit for using plant oils in place of the paraffinic oils of the prior art does not overcome the prima facie case of obviousness when viewing the teachings of the combined prior art above. 

Applicants then argue that the compositions of ‘416 are limited to increasing the abiotic stress resistance of plants while their compositions are now for increasing the growth, density and/or quality in a target crop. This is not true, a composition is a composition and it can be used for anything the user wants to use it for. Thus a composition which recites nearly all of applicant’s claimed components in the same concentrations can be used to render obvious a similar composition that is being used for a different purpose because if the concentrations of the claimed actives and other components are the same then the prior art composition will function as applicant’s composition when used in the manner applicant’s intend/desire as long as the differences in the prior art composition have been rendered obvious, e.g. in this case the substitution of plant oils, specifically canola oil/methylated canola oil for the paraffinic oil of newly added prior art Fefer and/or Norton, especially since Fefer teaches their compositions can be used to enhance plant growth [0013]; 

Applicant’s then argue that their invention is not mere optimizing and that their formulations were developed after rigorous testing and as such the substitution of the paraffinic oil of ‘614 which is no longer being used, but as these arguments are relevant to the new prior art Fefer and Norton these arguments are being addressed herein. Rigorous testing as asserted by applicants is not necessarily undue experimentation as pesticidal/agrochemical formulations routinely require rigorous testing as is demonstrated by the sections that applicants have cited in their arguments. As such this argument is not persuasive, especially since the prior art as is previously discussed teaches that it was known in the art that petroleum based oils were known to be equivalents with plant based oils for formulating pesticidal formulations as has been previously discussed above in the discussion and teachings of Penn St. Extension and Texas A&M.
Applicants then argue that their invention is not mere optimization and that it would not have been obvious to optimize the amount of oil, pigment and carrier that are instantly claimed. The examiner respectfully disagrees because the new prior arts Norton and Fefer teach overlapping amounts of oil, pigment, and carrier to those instantly claimed and further teach overlapping amounts of emulsifiers/surfactants to those instantly claimed and it is known that one of ordinary skill in the art routinely optimizes the amounts of agents within the taught ranges in order to develop the most effective composition for a given purpose. In the instant case, the only feature that it not taught by Norton and Fefer for the claimed compositions is that the oil is a plant based oil and the substitution of the plant based oil for the paraffinic oil was something that one of ordinary skill in the art knew to do because as is taught by Penn St. Extension methylated seed oils, which they state includes canola oil as per the overview section, that these modifications, e.g. methylation, makes these oils comparable in performance to traditional petroleum based oils and improves their performance. Thus, it is clearly obvious that it was known in the art for one of ordinary skill to substitute methylated seed oils for traditional 

The examiner again wants to point out to applicant that applicant’s claim limitation of optionally no more than one surfactant does not actually limit surfactants in the composition as optionally you can have no more than one surfactant, which means you can have more than one surfactant or no surfactants because it optional to have no more than one surfactant. 

The examiner also would like to point out that the recitation of fungicides in claims 17 and 18 are not a closed group while the examiner has selected one of the fungicides that comprise the fungicides claimed in claim 17 and one or two from those listed in 18 this does not prevent the composition from comprising other fungicides outside of those claimed in claims 17 and 18. If applicants were trying to set up a Markush group, then applicants should use the Markush language, selected from the group consisting of. As applicants do not necessarily appear to be trying to set up a Markush group with these claims the examiner just wants applicants to be aware that this claim as written does not exclude other fungicides or synthetic active agents from being present in the composition of claims 5, 17-18.

	Applicants have claimed that they are able to use lower rates of fungicides than the labelled rate. However, the reduced rates of active agents that can be used with these other oils as shown in Table 6 is not unexpected in light of the teachings of Texas A&M which were discussed above especially since both types of oils are known to improve efficiency of pesticides. Thus, it is not unobvious to use other plant oils in place of the paraffinic oil of the new references Fefer and Norton in order to develop the instantly claimed formulations.
	
.

Conclusion
	Claims 1-2, 4-5, 7-11, 14, 17-18, 42-43, and 46 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616